
	
		II
		Calendar No. 656
		109th CONGRESS
		2d Session
		S. 3992
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Bunning introduced
			 the following bill; which was read the first time
		
		
			September 30
			 (legislative day, September 29), 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Exchange Rates and International Economic
		  Policy Coordination Act of 1988 to clarify the definition of manipulation with
		  respect to currency, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States Fair Currency
			 Practices Act of 2006.
		2.Findings
			(a)Congress makes
			 the following findings:
				(1)Since the Exchange Rates and International
			 Economic Policy Coordination Act of 1988 (22 U.S.C. 5302(3)) was enacted the
			 global economy has changed dramatically, with increased capital account
			 openness, a sharp increase in the flow of funds internationally, and an ever
			 growing number of emerging market economies becoming systemically important to
			 the global flow of goods, services, and capital. In addition, practices such as
			 the maintenance of multiple currency regimes have become rare.
				(2)Exchange rates among major trading nations
			 are occasionally manipulated or fundamentally misaligned due to direct or
			 indirect governmental intervention in the exchange market.
				(3)A major focus of national economic policy
			 should be a market-driven exchange rate for the United States dollar at a level
			 consistent with a sustainable balance in the United States current
			 account.
				(4)While some degree
			 of surpluses and deficits in payments balances may be expected, particularly in
			 response to increasing economic globalization, large and growing imbalances
			 raise concerns of possible disruption to financial markets. In part, such
			 imbalances often reflect exchange rate policies that foster fundamental
			 misalignment of currencies.
				(5)Currencies in
			 fundamental misalignment can seriously impair the ability of international
			 markets to adjust appropriately to global capital and trade flows, threatening
			 trade flows and causing economic harm to the United States.
				(6)The effects of a
			 fundamentally misaligned currency may be so harmful that it is essential to
			 correct the fundamental misalignment without regard to the purpose of any
			 policy that contributed to the misalignment.
				(7)In the interests
			 of facilitating the exchange of goods, services, and capital among countries,
			 sustaining sound economic growth, and fostering financial and economic
			 stability, Article IV of the International Monetary Fund’s Articles of
			 Agreement obligates each member of the International Monetary Fund to avoid
			 manipulating exchange rates in order to prevent effective balance of payments
			 adjustment or to gain an unfair competitive advantage over other
			 members.
				(8)The failure of a
			 government to acknowledge a fundamental misalignment of its currency or to take
			 steps to correct such a fundamental misalignment, either through inaction or
			 mere token action, is a form of exchange rate manipulation and is inconsistent
			 with that government’s obligations under Article IV of the International
			 Monetary Fund’s Articles of Agreement.
				IINTERNATIONAL
			 MONETARY AND FINANCIAL POLICY
			101.Amendments to
			 DefinitionsSection 3006 of
			 the Exchange Rates and International Economic Policy Coordination Act of 1988
			 (22 U.S.C. 5306) is amended by adding at the end the following:
				
					(3)Fundamental
				misalignmentThe term fundamental misalignment means
				a material sustained disparity between the observed levels of an effective
				exchange rate for a currency and the corresponding levels of an effective
				exchange rate for that currency that would be consistent with fundamental
				macroeconomic conditions based on a generally accepted economic
				rationale.
					(4)Effective
				exchange rateThe term effective exchange rate means
				a weighted average of bilateral exchange rates, expressed in either nominal or
				real terms.
					(5)Generally
				accepted economic rationaleThe term generally accepted
				economic rationale means an explanation drawn on widely recognized
				macroeconomic theory for which there is a significant degree of empirical
				support.
					.
			102.Bilateral
			 negotiations
				(a)In
			 generalSection 3004(b) of the Exchange Rates and International
			 Economic Policy Coordination Act of 1988 (22 U.S.C. 5304(b)) is amended to read
			 as follows:
					
						(b)Bilateral
				negotiations
							(1)In
				generalThe Secretary of the Treasury shall analyze on an annual
				basis the exchange rate policies of foreign countries, in consultation with the
				International Monetary Fund, and consider whether countries—
								(A)manipulate the
				rate of exchange between their currency and the United States dollar for
				purposes of preventing effective balance of payments adjustments or gaining
				unfair competitive advantage in international trade; or
								(B)have a currency
				that is in fundamental misalignment.
								(2)Affirmative
				determinationIf the Secretary considers that such manipulation
				or fundamental misalignment is occurring with respect to countries that—
								(A)have material
				global current account surpluses; or
								(B)have significant
				bilateral trade surpluses with the United States,
								the
				Secretary of the Treasury shall take action to initiate negotiations with such
				foreign countries on an expedited basis, in the International Monetary Fund or
				bilaterally, for the purpose of ensuring that such countries regularly and
				promptly adjust the rate of exchange between their currencies and the United
				States dollar to permit effective balance of payments adjustments and to
				eliminate the unfair advantage.(3)ExceptionThe
				Secretary shall not be required to initiate negotiations if the Secretary
				determines that such negotiations would have a serious detrimental impact on
				vital national economic and security interests. The Secretary shall inform the
				chairman and the ranking minority member of the Committee on Banking, Housing,
				and Urban Affairs of the Senate and of the Committee on Financial Services of
				the House of Representatives of the Secretary's
				determination.
							.
				103.Reporting
			 requirementsSection 3005 of
			 the Exchange Rates and International Economic Policy Coordination Act of 1988
			 (22 U.S.C. 5305) is amended to read as follows:
				
					3005.Reporting
				requirements
						(a)Reports
				required
							(1)In
				generalThe Secretary, after consulting with the Chairman of the
				Board, shall submit to Congress, on or before October 15 of each year, a
				written report on international economic policy and currency exchange
				rates.
							(2)Interim
				reportThe Secretary, after consulting with the Chairman of the
				Board, shall submit to Congress, on or before April 15 of each year, a written
				report on interim developments with respect to international economic policy
				and currency exchange rates.
							(b)Contents of
				reportsEach report submitted under subsection (a) shall
				contain—
							(1)an analysis of
				currency market developments and the relationship between the United States
				dollar and the currencies of major economies and United States trading
				partners;
							(2)a review of the
				economic and financial policies of major economies and United States trading
				partners and an evaluation of the impact that such policies have on currency
				exchange rates;
							(3)a description of
				any currency intervention by the United States or other major economies or
				United States trading partners, or other actions undertaken to adjust the
				actual exchange rate of the dollar;
							(4)an evaluation of
				the factors that underlie conditions in the currency markets, including—
								(A)monetary and
				financial conditions;
								(B)foreign exchange
				reserve accumulation;
								(C)macroeconomic
				trends;
								(D)trends in current
				and financial account balances;
								(E)the size and
				composition of, and changes in, international capital flows;
								(F)the impact of the
				external sector on economic changes;
								(G)the size and
				growth of external indebtedness;
								(H)trends in the net
				level of international investment; and
								(I)capital controls,
				trade, and exchange restrictions;
								(5)a list of
				currencies of the major economies or economic areas that are manipulated or in
				fundamental misalignment and a description of any economic models or
				methodologies used to establish the list;
							(6)a description of
				any reason or circumstance that accounts for why each currency identified under
				paragraph (5) is manipulated or in fundamental misalignment based on a
				generally accepted economic rationale;
							(7)a list of each
				currency identified under paragraph (5) for which the manipulation or
				fundamental misalignment causes, or contributes to, a material adverse impact
				on the economy of the United States, including a description of any reason or
				circumstance that explains why the manipulation or fundamental misalignment is
				not accounted for under paragraph (6);
							(8)the results of
				any prior consultations conducted or other steps taken; and
							(9)(A)a list of each occasion
				during the reporting period when the issue of exchange-rate misalignment was
				raised in a countervailing duty proceeding under subtitle A of title VII of the
				Tariff Act of 1930 or in an investigation under section 421 of the Trade Act of
				1974;
								(B)a summary in each such instance of
				whether or not exchange-rate misalignment was found and the reasoning and data
				underlying that finding; and
								(C)a discussion regarding each
				affirmative finding of exchange-rate misalignment to consider the circumstances
				underlying that exchange-rate misalignment and what action appropriately has
				been or might be taken by the Secretary apart from and in addition to import
				relief to correct the exchange-rate misalignment.
								(c)Development of
				reportsThe Secretary shall consult with the Chairman of the
				Board with respect to the preparation of each report required under subsection
				(a). Any comments provided by the Chairman of the Board shall be submitted to
				the Secretary not later than the date that is 15 days before the date each
				report is due under subsection (a). The Secretary shall submit the report after
				taking into account all comments
				received.
						.
			104.International
			 financial institution governance arrangements
				(a)Initial
			 reviewNotwithstanding any other provision of law, before the
			 United States approves a proposed change in the governance arrangement of any
			 international financial institution, as defined in section 1701(c)(2) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(2)), the Secretary
			 of the Treasury shall determine whether any member of the international
			 financial institution that would benefit from the proposed change, in the form
			 of increased voting shares or representation, has a currency that is
			 manipulated or in fundamental misalignment, and if so, whether the manipulation
			 or fundamental misalignment causes or contributes to a material adverse impact
			 on the economy of the United States. The determination shall be reported to
			 Congress.
				(b)Subsequent
			 actionThe United States shall oppose any proposed change in the
			 governance arrangement of any international financial institution (as defined
			 in subsection (a)), if the Secretary renders an affirmative determination
			 pursuant to subsection (a).
				(c)Further
			 actionThe United States shall continue to oppose any proposed
			 change in the governance arrangement of an international financial institution,
			 pursuant to subsection (b), until the Secretary determines and reports to
			 Congress that the currency of each member of the international financial
			 institution that would benefit from the proposed change, in the form of
			 increased voting shares or representation, is neither manipulated nor in
			 fundamental misalignment.
				105.Nonmarket
			 economy status
				(a)In
			 generalParagraph (18)(B)(vi) of section 771 of the Tariff Act of
			 1930 (19 U.S.C. 1677(18)(B)(vi)) is amended by inserting before the end period
			 the following: , including whether the currency of the foreign country
			 has been identified pursuant to section 3005(b)(7) of the Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5305(b)(7))
			 in any written report required by such section 3005(b)(7) during the 24-month
			 period immediately preceding the month during which the administering authority
			 seeks to revoke a determination that such foreign country is a nonmarket
			 economy country.
				(b)TerminationThe
			 amendment made by this section shall apply during the 10-year period beginning
			 on the date of the enactment of this Act.
				IISubsidies and
			 product-specific safeguard mechanism
			201.FindingsCongress makes the following
			 findings:
				(1)The economy and
			 national security of the United States are critically dependent upon a vibrant
			 manufacturing and agricultural base.
				(2)The good health
			 of United States manufacturing and agriculture requires, among other things,
			 unfettered access to open markets abroad and fairly traded raw materials and
			 products in accord with the international legal principles and agreements of
			 the World Trade Organization and the International Monetary Fund.
				(3)The International
			 Monetary Fund, the G–8, and other international organizations have repeatedly
			 noted that exchange-rate misalignment can cause imbalances in the international
			 trading system that could ultimately undercut the stability of the system, but
			 have taken no action to address such misalignments and imbalances.
				(4)Since 1994, the
			 People’s Republic of China and other countries have aggressively intervened in
			 currency markets and taken measures that have significantly misaligned the
			 values of their currencies against the United States dollar and other
			 currencies.
				(5)This policy by
			 the People’s Republic of China, for example, has resulted in substantial
			 undervaluation of the renminbi, by up to 40 percent or more.
				(6)Evidence of this
			 undervaluation can be found in the large and growing annual trade surpluses of
			 the People’s Republic of China; substantially expanding foreign direct
			 investment in China; and the rapidly increasing aggregate amount of foreign
			 currency reserves that are held by the People’s Republic of China.
				(7)Undervaluation by
			 the People’s Republic of China and by other countries acts as both a subsidy
			 for their exports and as a nontariff barrier against imports into their
			 territories, to the serious detriment of United States manufacturing and
			 agriculture.
				(8)(A)As members of both the
			 World Trade Organization and the International Monetary Fund, the People’s
			 Republic of China and other countries have assumed a series of international
			 legal obligations to eliminate all subsidies for exports and to facilitate
			 international trade by fostering a monetary system that does not tend to
			 produce erratic disruptions, that does not prevent effective
			 balance-of-payments adjustment, and that does not gain unfair competitive
			 advantage.
					(B)These obligations are most prominently
			 set forth in Articles VI, XV, and XVI of the GATT 1994 (as defined in section
			 2(1)(B) of the Uruguay Round Agreements Act (19 U.S.C. 3501(1)(B)), in the
			 Agreement on Subsidies and Countervailing Measures (as defined in section
			 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)), and in
			 Articles IV and VIII of the International Monetary Fund’s Articles of
			 Agreement.
					(9)Under the
			 foregoing circumstances, it is consistent with the international legal
			 obligations of the People’s Republic of China and similarly situated countries
			 and with the corresponding international legal rights of the United States to
			 amend relevant United States trade laws to make explicit that exchange-rate
			 misalignment is actionable as a countervailable export subsidy.
				202.Clarification
			 to include exchange-rate misalignment as a countervailable subsidy under title
			 VII of the Tariff Act of 1930
				(a)Amendments to
			 definition of countervailable subsidy
					(1)Financial
			 contributionSection 771(5)(D) of the Tariff Act of 1930 (19
			 U.S.C. 1677(5)(D)) is amended—
						(A)by redesignating
			 clauses (i) through (iv) as subclauses (I) through (IV), respectively;
						(B)by striking
			 The term and inserting (i) The term; and
						(C)by adding at the
			 end the following:
							
								(ii)Exchange-rate
				misalignment (as defined in paragraph (5C)) constitutes a financial
				contribution within the meaning of subclauses I and III of clause
				(i).
								.
						(2)Benefit
			 conferredSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended—
						(A)in clause (iii),
			 by striking , and and inserting a comma;
						(B)in clause (iv),
			 by striking the period at the end and inserting , and;
			 and
						(C)by adding at the
			 end the following new clause:
							
								(v)in the case of
				exchange-rate misalignment (as defined in paragraph (5C)), if the price of
				exported goods in United States dollars is less than what the price of such
				goods would be without the exchange-rate
				misalignment.
								.
						(3)SpecificitySection
			 771(5A)(B) of the Tariff Act of 1930 (19 U.S.C. 1677(5A)(B)) is amended by
			 adding at the end before the period the following: , such as
			 exchange-rate misalignment (as defined in paragraph (5C)).
					(b)Definition of
			 exchange-rate misalignmentSection 771 of the Tariff Act of 1930
			 (19 U.S.C. 1677) is amended by inserting after paragraph (5B) the following new
			 paragraph:
					
						(5C)Exchange-rate
				misalignment
							(A)In
				generalFor purposes of paragraphs (5) and (5A), the term
				exchange-rate misalignment means a significant undervaluation of a
				foreign currency as a result of protracted large-scale intervention by or at
				the direction of a governmental authority in exchange markets. Such
				undervaluation shall be found when the observed exchange rate for a foreign
				currency is significantly below the exchange rate that could reasonably be
				expected for that foreign currency absent the intervention.
							(B)FactorsIn
				determining whether exchange-rate misalignment is occurring and a benefit
				thereby is conferred, the administering authority in each case—
								(i)shall consider
				the exporting country’s—
									(I)bilateral
				balance-of-trade surplus or deficit with the United States;
									(II)balance-of-trade
				surplus or deficit with its other trading partners individually and in the
				aggregate;
									(III)foreign direct
				investment in its territory;
									(IV)currency-specific
				and aggregate amounts of foreign currency reserves; and
									(V)mechanisms
				employed to maintain its currency at an undervalued exchange rate relative to
				another currency and, particularly, the nature, duration, and monetary
				expenditures of those mechanisms;
									(ii)may consider
				such other economic factors as are relevant; and
								(iii)shall measure
				the trade surpluses or deficits described in subclauses (I) and (II) of clause
				(i) with reference to the trade data reported by the United States and the
				other trading partners of the exporting country, unless such trade data are not
				available or are demonstrably inaccurate, in which case the exporting country’s
				trade data may be relied upon if shown to be sufficiently accurate and
				trustworthy.
								(C)ComputationIn
				calculating the extent of exchange-rate misalignment, the administering
				authority shall, in consultation with the Treasury Department and the Federal
				Reserve, develop and apply an objective methodology that is consistent with
				widely recognized macroeconomic theory and shall rely upon governmentally
				published and other publicly available data.
							(D)Type of
				economyAn authority found to be engaged in exchange-rate
				misalignment may have either a market economy or a nonmarket economy or a
				combination
				thereof.
							.
				(c)Effective
			 dateThe amendments made by this section apply with respect to a
			 countervailing duty proceeding initiated under subtitle A of title VII of the
			 Tariff Act of 1930 before, on, or after the date of enactment of this
			 Act.
				203.Clarification
			 to include exchange-rate misalignment by the People’s Republic of China as a
			 condition to be considered with respect to market disruption under chapter 2 of
			 title IV of the Trade Act of 1974
				(a)Market
			 disruption
					(1)In
			 generalSection 421(c) of the Trade Act of 1974 (19 U.S.C.
			 2451(c)) is amended by adding at the end the following new paragraphs:
						
							(3)For purposes of this section, the
				term under such conditions includes exchange-rate misalignment (as
				defined in paragraph
				(4)).
							.
						
							(4)(A)For purposes of this
				section, the term exchange-rate misalignment means a significant
				undervaluation of the renminbi as a result of protracted large-scale
				intervention by or at the direction of the Government of the People’s Republic
				of China in exchange markets. Such undervaluation shall be found when the
				observed exchange rate for the renminbi is significantly below the exchange
				rate that could reasonably be expected for the renminbi absent the
				intervention.
								(B)In determining whether exchange-rate
				misalignment is occurring, the Commission in each case—
									(i)shall consider the People’s Republic
				of China’s—
										(I)bilateral balance-of-trade surplus
				or deficit with the United States;
										(II)balance-of-trade surplus or
				deficit with its other trading partners individually and in the
				aggregate;
										(III)foreign-direct investment in its
				territory;
										(IV)currency-specific and aggregate
				amounts of foreign currency reserves; and
										(V)mechanisms employed to maintain its
				currency at an undervalued exchange rate relative to another currency and,
				particularly, the nature, duration, and monetary expenditures of those
				mechanisms;
										(ii)may consider such other economic
				factors as are relevant; and
									(iii)shall measure the trade surpluses or
				deficits described in subclauses (I) and (II) of clause (i) with reference to
				the trade data reported by the United States and the other trading partners of
				the People’s Republic of China, unless such trade data are not available or are
				demonstrably inaccurate, in which case the trade data of the People’s Republic
				of China may be relied upon if shown to be sufficiently accurate and
				trustworthy.
									(C)In calculating the extent of
				exchange-rate misalignment, the Commission shall, in consultation with the
				Treasury Department and the Federal Reserve, develop and apply an objective
				methodology that is consistent with widely recognized macroeconomic theory and
				shall rely upon governmentally published and other publicly available
				data.
								.
					(b)Critical
			 circumstancesSection 421(i)(1) of the Trade Act of 1974 (19
			 U.S.C. 2451(i)(1)) is amended—
					(1)in subparagraph
			 (A), by striking and at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after subparagraph (B) the following new subparagraph:
						
							(C)if the petition
				alleges and reasonably documents that exchange-rate misalignment is occurring,
				such exchange-rate misalignment shall be considered as a factor weighing in
				favor of affirmative findings in subparagraphs (A) and
				(B).
							.
					(c)Standard for
			 presidential actionSection 421(k)(2) of the Trade Act of 1974
			 (19 U.S.C. 2451(k)(2)) is amended by adding at the end the following new
			 sentence: If the Commission makes an affirmative determination that
			 exchange-rate misalignment is occurring, the President shall consider such
			 exchange-rate misalignment as a factor weighing in favor of providing import
			 relief in accordance with subsection (a)..
				(d)Modifications
			 of reliefSection 421(n)(2) of the Trade Act of 1974 (19 U.S.C.
			 2451(n)(2)) is amended by adding at the end the following new sentence:
			 If the Commission affirmatively determines that exchange-rate
			 misalignment is occurring, the Commission and the President shall consider such
			 exchange-rate misalignment as a factor weighing in favor of finding that
			 continuation of relief is necessary to prevent or remedy the market disruption
			 at issue..
				(e)Extension of
			 actionSection 421(o) of the
			 Trade Act of 1974 (19 U.S.C. 2451(o)) is amended—
					(1)in paragraph (1),
			 by adding at the end the following new sentence: If the Commission makes
			 an affirmative determination that exchange-rate misalignment is occurring, the
			 Commission shall consider such exchange-rate misalignment as a factor weighing
			 in favor of finding that an extension of the period of relief is necessary to
			 prevent or remedy the market disruption at issue.; and
					(2)in paragraph (4),
			 by adding at the end the following new sentence: If the Commission makes
			 an affirmative determination that exchange-rate misalignment is occurring, the
			 President shall consider such exchange-rate misalignment as a factor weighing
			 in favor of finding that an extension of the period of relief is necessary to
			 prevent or remedy the market disruption at issue..
					(f)Effective
			 dateThe amendments made by this section apply with respect to an
			 investigation initiated under chapter 2 of title IV of the Trade Act of 1974
			 before, on, or after the date of the enactment of this Act.
				204.Prohibition on
			 procurement by the department of defense of certain defense articles imported
			 from the People’s Republic of China
				(a)Copy of
			 petition, request, or resolution To be transmitted to the secretary of
			 defenseSection 421(b)(4) of the Trade Act of 1974 (19 U.S.C.
			 2451(b)(4)) is amended by inserting , the Secretary of Defense
			 after , the Trade Representative.
				(b)Determination
			 of secretary of defenseSection 421(b) of the Trade Act of 1974
			 (19 U.S.C. 2451(b)) is amended by adding at the end the following new
			 paragraph:
					
						(6)Not later than 15 days after the date
				on which an investigation is initiated under this subsection, the Secretary of
				Defense shall submit to the Commission a report in writing which contains the
				determination of the Secretary as to whether or not the articles of the
				People’s Republic of China that are the subject of the investigation are like
				or directly competitive with articles produced by a domestic industry that are
				critical to the defense industrial base of the United
				States.
						.
				(c)Prohibition on
			 procurement by the department of defense of certain defense articles
					(1)ProhibitionIf
			 the United States International Trade Commission makes an affirmative
			 determination under section 421(b) of the Trade Act of 1974 (19 U.S.C.
			 2451(b)), or a determination which the President or the United States Trade
			 Representative may consider as affirmative under section 421(e) of such Act (19
			 U.S.C. 2451(e)), with respect to articles of the People’s Republic of China
			 that the Secretary of Defense has determined are like or directly competitive
			 with articles produced by a domestic industry that are critical to the defense
			 industrial base of the United States, the Secretary of Defense may not procure,
			 directly or indirectly, such articles of the People’s Republic of China.
					(2)WaiverThe
			 President may waive the application of the prohibition contained in paragraph
			 (1) on a case-by-case basis if the President determines and certifies to
			 Congress that it is in the national security interests of the United States to
			 do so.
					205.Application to
			 goods from Canada and MexicoPursuant to article 1902 of the North
			 American Free Trade Agreement and section 408 of the North American Free Trade
			 Agreement Implementation Act of 1993 (19 U.S.C. 3438), the amendments made by
			 sections 105 and 202 of this Act shall apply to goods from Canada and
			 Mexico.
			
	
		September 30
		  (legislative day, September 29), 2006
		Read the second time and placed on the
		  calendar
	
